Citation Nr: 1438654	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  13-26 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1956 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to a TDIU.

The Veteran and his wife testified before the undersigned at a Board hearing in July 2014.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran meets the percentage requirements for TDIU and has service connected disabilities that preclude gainful employment for which he would otherwise be qualified.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU is granted where service-connected disabilities are so severe that it is impossible for the Veteran to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration is given to the Veteran's level of education, special training, and previous work experience.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran's service connected disabilities consist of coronary artery disease, rated 60 percent disabling; hearing loss rated 40 percent disabling; and posttraumatic stress disorder, rated 10 percent disabling.

The Veteran was afforded VA examinations in December 2012 to determine whether his service connected disabilities rendered him unemployable.  With the regard to his heart condition, the examiner determined that the Veteran was unemployable for physical, but not sedentary employment.  The only arguably sedentary employment the Veteran ever performed was a "computer specialist," for a trucking company; but he clarified at the hearing that this work involved performing maintenance on the computers, and was not sedentary  He was last employed in 1996, and testified plausibly that his skills would not qualify him to work on computers currently.  

At the December 2012 psychiatric examination, it was reported that after retiring in 1996, the Veteran had volunteered in emergency relief; but had stopped that work in 2008, due to his service connected heart disease.  In short, the evidence supports the grant of TDIU.


ORDER

Entitlement to TDIU is granted.

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


